                         UNITED STATES DISTRICT COURT
                        FOR THE DJSTRICT OF NEW JERSEY



MANUEL LAMPON-PAZ,                                  Civ. No. 16-907 1 (KM) (JBC)

                    Plaintiff,
                                                          OPINION and ORDER
             V.


DEPARTMENT OF JUSTICE et al.,

                    Defendants.


HEWN MCNULTY, U.S.D.J.:
      The pro se plaintiff, Manuel Lampon-Paz, originally brought this action
against the United States Department of Justice and certain unknown
defendants. (DE 1) A summons issued and proof of service was filed. (DE 8)
      Multiple filings of proposed amended complaints followed. Ultimately, the
plaintiff was granted leave to amend by letter order of Magistrate Judge Clark,
dated August 9, 2018. Judge Clark directed the plaintiff to file and serve his
amended complaint within 14 days. (DE 104) An Amended Complaint, in
original and redacted form, was filed on August 14, 2018. (DE 106, 107) The
Amended Complaint names additional defendants, including the State of New
Jersey. As proof of service on the State, the plaintiff filed a copy of the original
summons (DE6), which names the U.S. Department of Justice, together with
an unsigned affidavit saying it was “served by U.S. Mail.” (DE 109)
      Plaintiff then moved for the filing of a default and a default judgment
against the State of New Jersey. (DE 116, 117, 118) By letter order filed
October 18, 2018, Magistrate Judge Clark denied that motion because there
was no adequate proof of service of the State of New Jersey. (DE 121) The
plaintiff simultaneously withdrew the motion “if the clerk’s office is going to
approve my request for default judgement against the defendants, the State of
New Jersey.” (DE 122)
      The same day, October 18, 2018, the plaintiff filed a “Request for Default
Judgement by the Court” (DE 124) and “Request for Court Appearance” (DE
123). Whether this is considered an appeal from Judge Clark’s order (DE 121)
or a fresh motion, I will deny it without further briefing for the reasons stated
by Judge Clark.
      As to the State of New Jersey (as opposed to the other defendant(s)), the
plaintiff has not filled out a USMS form 285 or obtained issuance of a
summons until recently. A summons issued on October 17, 2018. (DE 120)
Because that was just a few days ago, and there is no proof of service, the State
obviously cannot be in default. See Fed. R. Civ. P. 12(a)(l) (deadline for
responsive pleading is 21 days after service).
       Also pending is a motion for reconsideration of my denial of an
injunction. (DE 95) The injunction to which plaintiff refers is not specified. I
have denied multiple prior requests for injunctions by opinion and order. (See
DE 64, 65, 90.) The most recent, filed on March 27, 2018, may be the one that
is meant. (DE 90) The motion for reconsideration was filed some 3 ½ months
later, on July 5, 2018. It is based on “new overt policies of zero-tolerance on
immigration,” and seeks assurance that the plaintiff and another will not face
criminal charges while this matter is litigated. (DE 95) Such general policy
disagreements, unaccompanied by any particular threatened official action, will
not support an injunction; a threat of immediate irreparable harm is required.
See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 21(2008).
Nor does the motion, which is not timely, point to matters that were not or
could not have been presented in the original motion. See D.N.J. Loc. Civ. R.
7.1(i) (motion for reconsideration to be filed within 14 days after entry of
underlying order); Damiano   ii.   Sony Music Entm’t, Inc., 975 F. Supp. 623, 636
(D.N.J. 1997) (evidence or arguments that were available at the time of the
original decision will not support a motion for reconsideration). The motion for
reconsideration is therefore denied.

                                              2
                                    ORDER
      For the reasons set forth above,
      IT IS this 22d day of October, 2018
      ORDERED that the plaintiffs motion for entry of default (DE) is
DENIED; and it is further
      ORDERED that the plaintiffs motion for reconsideration of denial of an
injunction (DE 95) is DENIED; and it is further
      ORDERED that, the plaintiff having been previously granted infomta
pauper-is status, the U.S. Marshals shall serve the Amended Complaint (DE
106) and Summons (DE 120) on the State of New Jersey.



                                            K VINMCNULTY
                                            United States District Judge




                                            3
